Citation Nr: 0928112	
Decision Date: 07/28/09    Archive Date: 08/04/09

DOCKET NO.  09-22 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an effective date prior to September 7, 2006 
for the award of a 
10 percent disability rating for service-connected tinnitus.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army 
from June 1955 to May 1961.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2009 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  See also 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  At the time of the Veteran's award of service connection 
for tinnitus in 1961, a compensable rating was warranted for 
tinnitus which resulted from head trauma or cerebral 
arteriosclerosis.

2.  Diagnostic Code 6260 was revised, effective March 10, 
1976, to allow for a 
10 percent rating for persistent tinnitus as a symptom of 
acoustic trauma.

3.  The Veteran first submitted a claim pertaining to 
tinnitus on September 7, 2007.


CONCLUSION OF LAW

There is no basis in law for the assignment of an effective 
date earlier than September 7, 2006 for the award of a 10 
percent evaluation for tinnitus. 
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114(a)(3), 
3.400(p) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking effective dates earlier than the 
currently-assigned September 7, 2006 for the award of a 10 
percent evaluation for service-connected tinnitus.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  

The Veterans Claims Assistance Act of 2000 (the VCAA)  

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the claimant' 
s representative, if any, of any information and any medical 
or lay evidence not previously provided to VA that is 
necessary to substantiate the claim. As part of the notice, 
VA is to specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002).

No VCAA notice is necessary in this case because, as is more 
thoroughly explained below, the outcome of this earlier 
effective date claim depends on documents which are already 
contained in the Veteran's VA claims folder.  The Court has 
held that a Veteran claiming entitlement to an earlier 
effective date is not prejudiced by failure to provide him or 
her with VCAA notice of the laws and regulations governing 
effective dates, if, based on the facts of the case, 
entitlement to an earlier effective date is not shown as a 
matter of law.  See Nelson v. Principi, 18 Vet. App. 407, 410 
(2004).

It is clear from the Veteran's communications that he is 
cognizant as to what is required of him and of VA.  The 
Veteran has not indicated there is any outstanding evidence 
relevant to this claim.

No additional development could alter the evidentiary or 
procedural posture of this case.  In the absence of potential 
additional evidence, no notice is necessary.  
See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant].  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  

As was alluded to above, the outcome of this earlier 
effective date claim rests with evidence which is already in 
the claims folder, which will be discussed below. There is no 
indication that any relevant evidence is missing from the 
claims folder.

In addition, general due process considerations have been 
satisfied.  See 38 C.F.R. 
§ 3.103 (2008).  The Veteran has been accorded ample 
opportunity to present evidence and argument on this matter.  
He has declined the option of a personal hearing before a 
Veterans Law Judge.

In short, the Board believes that this issue was properly 
developed for appellate purposes.  Further development would 
be a useless exercise.  Accordingly, the Board will proceed 
to a decision on the merits.

Relevant law and regulations

Effective dates - in general

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later. 
See 38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 
(2008).

According to 38 C.F.R. § 3.400(o)(2), the effective date of 
an increase in compensation is the earliest date as of which 
it is factually ascertainable that an increase in disability 
had occurred if the claim is received within one year from 
such date; otherwise, the date of receipt of the claim.  See 
38 C.F.R. § 3.400(o)(2) (2008); see also Harper v. Brown, 10 
Vet. App. 125, 126-27 (1997).



Effective dates - liberalizing law

Where compensation is increased pursuant to a liberalizing 
law, the effective date of such increase shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the effective date of the act.  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date or 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 
1 year prior to the date of administrative determination of 
entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

See 38 C.F.R. §§ 3.114(a), 3.400(p) (2008).

Claims for VA benefits

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  See 38 
U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2008).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit. 
See 38 U.S.C.A. § 101(30) (West 2002); 38 C.F.R. § 3.1(p) 
(2008).  Any communication or action indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a veteran or his representative, may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.

Diagnostic criteria

The Veteran's service-connected tinnitus is rated under 38 
C.F.R. § 4.97, Diagnostic Code 6260.

At the time of the award of service connection for tinnitus 
in 1961, Diagnostic Code 6260 provided a noncompensable (zero 
percent) disability rating.  See 38 C.F.R. 
§ 4.84(b), Diagnostic Code 6260 (1961).  The 1961 version of 
Diagnostic Code 6260 also contained a reference to Diagnostic 
Codes 8045 and 8046, which allowed for assignment of a 10 
percent rating for subjective symptoms, such as tinnitus, 
which resulted from head trauma or cerebral arteriosclerosis.

Effective March 10, 1976, Diagnostic Code 6260 was revised to 
allow for a 
10 percent rating for tinnitus that was a symptom of head 
injury, concussion or acoustic trauma.  See 38 C.F.R. § 
4.84(b), Diagnostic Code 6260 (1976); see also 41 Fed. Reg. 
11,298 (1976) [Emphasis added].
 
Diagnostic Code 6260 was revised again in June 10, 1999 and 
June 13, 2003.  Both revisions allow for a single 10 percent 
rating for recurrent tinnitus.  See 64 Fed. Reg. 25,202 
(1999) [codified at 38 C.F.R. § 4.85-4.87 (2002)] and 68 Fed. 
Reg. 25,822 (2003); see also Smith v. Nicholson, 451 F.3d 
1344 (Fed. Cir. 2006).

Factual background

The Board believes that a brief recapitulation of the 
procedural history of this issue will aid in an understanding 
of its decision.

As was noted in the Introduction, the Veteran left military 
service in May 1961, and he immediately filed a claim of 
entitlement to service connection for hearing problems.  
Service connection for bilateral hearing loss was awarded in 
a May 1962 rating decision.

The Veteran filed a claim of entitlement to service 
connection for tinnitus on September 7, 2007.  Service 
connection for tinnitus was awarded in a January 2008 rating 
decision; a 10 percent rating was assigned, effective 
September 7, 2007.  

In February 2009, the Veteran's representative contended that 
the May 1962 rating decision contained clear and unmistakable 
error (CUE) in failing to award service connection for 
tinnitus in addition to bilateral hearing loss.  A May 2009 
rating decision determined that CUE existed in the May 1962 
rating decision; the award of service connection for tinnitus 
was thereby adjusted to become effective from May 19, 1961, 
the date of the Veteran's original claim.  A noncompensable 
(zero percent) rating was assigned as of that date; a 10 
percent rating was assigned as of September 7, 2006.  

The Veteran has expressed disagreement with the effective 
date of the 10 percent rating.

Analysis

The Veteran seeks entitlement to an earlier effective date 
for the 10 percent disability rating assigned for his 
service-connected tinnitus, which as noted above has been 
rated 10 percent disabling as of September 7, 2006, one year 
before the date of the Veteran's claim in 2007.  Prior to 
that date, the Veteran's tinnitus was rated noncompensably 
(zero percent) disabling as of the date of service 
connection, May 19, 1961.  

The Veteran essentially contends that the 10 percent rating 
should extend back to the initial date of service connection 
in 1961.  However, the evidence of record demonstrates that 
the did not qualify for a 10 percent rating for tinnitus at 
that time.  The 1961 version of Diagnsotic Code 6020 only 
allowed for a compensable rating for tinnitus resulting from 
a head trauma or cerebral arteriosclerosis.  Review of the 
July 1961 VA audiological examination report demonstrates the 
Veteran reported hearing problems as a result of exposure to 
demolition noise in service, or acoustic trauma.  No 
reference to a head trauma or cerebral arteriosclerosis was 
made at that time, and the Veteran's service medical records 
are completely devoid of references to any sort of head 
injury. 

The Veteran concedes that he did not sustain a head injury in 
service.  He instead argues that acoustic trauma is 
"equivalent to a concussion," thereby allowing for a 10 
percent rating under the 1961 version of Diagnostic Code 
6260.  See the June 2, 2009 notice of disagreement.  However, 
tinnitus incurred as a result of acoustic trauma manifestly 
was not "equivalent to a concussion" under the law as it 
existed in May 1961.  VA regulations drew a clear distinction 
between tinnitus sustained as a result of acoustic trauma and 
that sustained as a result of head injury.  The regulations 
did not allow for a compensable rating for tinnitus which was 
a result of acoustic trauma until Diagnostic Code 6260 was 
revised effective March 10, 1976.  
It is therefore clear that a 10 percent rating cannot be 
assigned for the Veteran's tinnitus prior to that date.

The 1976 change in the regulation amounts to liberalizing 
legislation and therefore requires the Board apply 38 C.F.R. 
§ 3.114 to determine the appropriate effective date for the 
assignment of a 10 percent rating for tinnitus.  

As was discussed above, under 38 C.F.R. § 3.400(p) and 
3.114(a), there are three possible scenarios:  

(1) If a claim is reviewed on the initiative of VA within 1 
year from the effective date of the law or VA issue, or at 
the request of a claimant received within 1 year from that 
date, benefits may be authorized from the effective date or 
the law or VA issue.

(2) If a claim is reviewed on the initiative of VA more than 
one year after the effective date of the law or VA issue, 
benefits may be authorized for a period of 
1 year prior to the date of administrative determination of 
entitlement.

(3) If a claim is reviewed at the request of the claimant 
more than 1 year after the effective date of the law or VA 
issue, benefits may be authorized for a period of 1 year 
prior to the date of receipt of such request.

With respect to (1), there is no indication that the 
Veteran's tinnitus claim was reviewed on the initiative of VA 
or at the Veteran's request within one year after the 
effective date of the liberalizing legislation, that is by 
March 10, 1977, or that the Veteran contacted VA as to the 
tinnitus claim within the same one year period after March 
10, 1976.  The Veteran does not contend otherwise.  

With respect to (2), the tinnitus claim was not reviewed on 
the initative of VA more than one year after the liberalizing 
legislation.  The RO's January 2008 grant of service 
connection for tinnitus was based on the Veteran's September 
2007 claim therefor; the finding of CUE and the assignment of 
an effective date of September 7, 2006 was based on the 
February 2009 CUE claim filed by the Veteran's 
representative. 

Thus, 38 C.F.R. § 3.114(a)(3) dictates the current effective 
date.  As noted above, 38 C.F.R. § 3.114(a)(3) states that if 
a claim is reviewed at the request of the claimant more than 
1 year after the effective date of the law or VA issue, as in 
the instant case, benefits may be authorized for a period of 
1 year prior to the date of receipt of such request.  The 
Veteran's first reference to tinnitus after March 10, 1976 
was filed on September 7, 2007. Accordingly, applying the 
provisions of 38 C.F.R. § 3.114(a)(3), he is entitled to an 
effective one year before his claim, or on September 7, 2006.  
This is the effective date which has been assigned.

The Board adds that it does not believe that 38 C.F.R. 
§ 3.400(k), concerning effective dates in cases involving 
CUE, is applicable to this case.  Rather, as explained above 
38 C.F.R. §§ 3.400(p) and 114(a), concerning liberalizing 
legislation, are applicable.  However, even if 38 C.F.R. 
§ 3.400(k) was applicable, this would not change the outcome 
of the case, since the facts would still be the same. 

To some extent, the Veteran appears to be raising an argument 
couched in equity, in that he contends that he evidenced 
tinnitus as a result of acoustic trauma long before he filed 
his claim for tinnitus in 2007 and he should be compensated 
therefor.  However, the Board is bound by the law and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. 
Brown, 6 Vet. App. 416, 425 (1994).  The Board has decided 
this case based on its application of this law to the 
pertinent facts.

In summary, for reasons and bases expressed above the Board 
concludes that a preponderance of the evidence is against the 
Veteran's claim of entitlement to an effective date earlier 
than September 7, 2006 for the 10 percent rating for 
tinnitus.  The benefit sought on appeal is accordingly 
denied.


ORDER

Entitlement to an effective date prior to September 7, 2006 
for the award of a 10 percent evaluation for service-
connected tinnitus is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


